                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

SHAWN WILLIAMS,                                       )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 2:19-cv-00319-JPH-MJD
                                                      )
WARDEN,                                               )
                                                      )
                              Respondent.             )


          ENTRY DISMISSING PETITION FOR WRIT OF HABEAS CORPUS
                AND DIRECTING ENTRY OF FINAL JUDGMENT

       On July 18, 2019, the Court ordered Shawn Williams to show cause why his petition for a

writ of habeas corpus should not be dismissed for lack of jurisdiction. Dkt. 3. Mr. Williams’

petition seeks relief from a prison disciplinary conviction and states that the only sanctions

assessed against him included three months in restrictive housing and 45 days’ lost phone and

commissary privileges. Dkt. 1 at 1. These sanctions did not deprive Mr. Williams of earned credit

time or demote him in credit-earning class and therefore did not affect his “custody” for purposes

of 28 U.S.C. § 2254. See dkt. 3.

       In response, Mr. Williams asserts that, at the time of this disciplinary proceeding, he was

in Credit Class 3. Dkt. 4 at ¶ 2. A prisoner in Credit Class 3 does not earn credit time and must be

free of major conduct reports for 90 days to be promoted to a higher credit-earning class. Id. at ¶¶

2–3. Mr. Williams argues that the disciplinary conviction affected his custody because it reset his

90-day waiting period to begin earning credit time again. Id. at ¶ 4.

       Mr. Williams’ argument is foreclosed by controlling Seventh Circuit precedent.               A

disciplinary action that results in the denial of a future opportunity to earn an earlier release does



                                                  1
not affect an inmate’s custody in a manner that permits habeas review. See Hadley v. Holmes, 341

F.3d 661, 664 (7th Cir. 2003). Section 2254 “is the appropriate vehicle when prison officials have

revoked good-time credits once earned . . . or lowered a previously established credit-earning

classification . . . .” Id. (internal citations omitted). But habeas relief is not available unless the

petitioner complains that a “benefit already conferred is taken away.” Id.

       Mr. Williams does not challenge a disciplinary action that deprived him of good-time

credits or demoted him from a credit-earning class he had already earned. Instead, he challenges

a disciplinary proceeding that may have delayed his promotion to a higher credit-earning class.

This challenge does not raise an issue affecting his custody within the meaning of Section 2254.

       “[I]t plainly appears from” Mr. Williams’ petition and his response to the show-cause order

“that [Mr. Williams] is not entitled to relief in the district court.” Rules Governing Section 2254

Cases in the United States District Courts, § 4. Rule 4 requires the Court to “dismiss the petition

and direct the clerk to notify the petitioner.” Id. The action is summarily dismissed pursuant to

Rule 4 for lack of jurisdiction. Mr. Williams’ motion to proceed, dkt. [9], is DENIED. Judgment

consistent with this Entry shall now issue.

SO ORDERED.

Date: 1/13/2020



Distribution:

SHAWN WILLIAMS
178128
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only




                                                  2
